Citation Nr: 0804129	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Whether the appellant may be recognized as the helpless child 
of a deceased veteran.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran (upon whose service the appellant's claim is 
based) had active military duty from May 1942 to November 
1945.  He died in January 1981.  The appellant is a son born 
to the veteran in March 1963, who attained the age of 18 
years during March 1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the RO.  By 
a December 2004 decision the Board reopened the appellant's 
prior denied claim (three prior occasions without perfected 
appeal), and remanded the case for further development.  By a 
June 2006 decision, the Board denied the appellant's claim.

The appellant appealed the June 2006 decision by the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a September 2007 joint motion for 
remand, the case was remanded by the Court to the Board for 
compliance with the instructions in the joint motion.

In the present case, the joint motion for remand notes that 
the Board, in its consideration of whether the appellant was 
entitled to recognition as the helpless child of a deceased 
veteran, did not fulfill its duty under 38 C.F.R. 
§ 3.159(e)(1) by notifying the appellant of the RO's 
inability to obtain his service personnel records from the 
National Personnel Records Center (NPRC).


Although the RO did make a request for the records, NPRC 
replied that it had conducted an extensive and thorough 
search of the records among its holdings.  It was unable to 
locate the records identified in the request.  On the basis 
of the request presented, NPRC concluded that the records 
either did not exist, that NPRC did not have them, or that 
further efforts to locate them at NPRC would be futile.  

Section 3.159(e) provides:

Duty to notify claimant of inability to obtain 
records.  (1) If VA makes reasonable efforts to 
obtain relevant non-federal records but is unable 
to obtain them, or after continued efforts to 
obtain federal records concludes that is it 
reasonably certain that they do not exist or 
further efforts to obtain them would be futile, VA 
will provide the claimant with oral or written 
notice of that fact.  VA will make a record of any 
oral notice conveyed to the claimant.  For non-
federal records requests, VA may provide the notice 
at the same time it makes its final attempt to 
obtain the relevant records.  In either case, the 
notice must contain the following information:

(i)    The identity of the records VA was unable to 
obtain;

(ii)   An explanation of the efforts VA made to 
obtain the records:

(iii)  A description of any further action VA will 
take regarding the claim, including, but not 
limited to, notice that VA will decide the claim 
based on the evidence of record, unless the 
claimant submits the records VA was unable to 
obtain, and

(iv)  A notice that the claimant is ultimately 
responsible for providing the evidence.  

(2)	If VA becomes aware of the existence of 
relevant records before deciding the claim, VA 
will notify the claimant and request that the 
claimant provide a release for the records.  If 
the claimant does not provide any necessary 
release of the relevant records that VA is 
unable to obtain, VA will request the claimant 
obtain the records and provide them to VA.   

38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(e) (2007). 

The joint motion for remand specifically instructs VA to 
notify the appellant of its inability to obtain his 
service personnel records in compliance with Section 
3.159(e)(1).

Accordingly, this matter is hereby REMANDED for the 
following actions:

1.	Send the appellant a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the appellant to 
identify, and provide releases for any 
additional, relevant evidence or private 
treatment records that he wants VA to 
help him obtain.    Specifically comply 
with Section 3.159(e)(1) and notify him 
of VA's inability to obtain his service 
personnel records from NPRC.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2007).  The materials obtained, 
if any, should be associated with the 
claims file.

2.	Thereafter, take adjudicatory action on 
the appellant's claim.  If any benefit 
sought remains denied, issue a 
supplemental SOC to the appellant and his 
representative.  Give the appellant an 
appropriate time to respond to the SSOC.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.










	(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 




________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007). 



